Exhibit For immediate release For more information contact: Media – Frank Mendizabal (253) 924-3357 Analysts – Kathryn McAuley (253) 924-2058 Weyerhaeuser Completes Sale of Assets to International Paper FEDERAL WAY, Wash. (Aug. 4, 2008) – Weyerhaeuser Company (NYSE: WY) today announced the completion of the sale of its Containerboard Packaging and Recycling business to International Paper (NYSE: IP) for $6 billion in cash. Weyerhaeuser said it expects to use a substantial portion of the after-tax proceeds from the sale to pay down debt. The transaction includes nine containerboard mills, 72 packaging locations, 10 specialty-packaging plants, four kraft bag and sack locations and 19 recycling facilities. (See list at end of release for locations.) Approximately 14,000 employees will transfer from Weyerhaeuser to IP as a result of the transaction. “International Paper is gaining some of the best people and facilities in the world and our employees are joining a leader in this industry,” said Daniel S. Fulton, Weyerhaeuser president and chief executive officer. “At the same time, this transaction allows Weyerhaeuser to continue to refine its focus as a timber-based company with businesses that enhance the value of our timberlands.” About Weyerhaeuser Weyerhaeuser Company, one of the world’s largest forest products companies, was incorporated in 1900. In 2007, sales were $16.3 billion. It has offices or operations in 13 countries, with customers worldwide. Weyerhaeuser is principally engaged in the growing and harvesting of timber; the manufacture, distribution and sale of forest products; and real estate construction, development and related activities. Additional information about Weyerhaeuser’s businesses, products and practices is available at http://www.weyerhaeuser.com. Location List Nine containerboard mills (6.3 million tons capacity) Alabama: Pine Hill California: Oxnard Iowa: Cedar Rapids Kentucky: Henderson Louisiana: Campti Oklahoma: Valliant Oregon: Albany, Springfield Mexico:
